NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
PSC VSMPO-AVISMA CORPORATION
AND VSMPO-TIRUS, U.S., INC.,‘
Plaintiffs-Appellan,ts,
V.
UNITED STATES,
Defendant-Appellee,
AND
US MAGNESIUM LLC, '
Defendcmt-Appellee.
2012-1076
Appea1 from the United States C0urt of Internati0na1
Trade in case n0. 09-CV-0349, Judge Jane A. Restani.
ORDER
Up0n review of the briefs in this case, it appears that
proceedings in this case should be stayed pending the
court's disposition of AVISMA v. United States, 2011-
137O.
Acc0rding1y,
IT ls ORDERED THAT:

PSC VSMPO-AVISM.A V. US 2
(1) Proceedings in 2012-1076 are stayed, pending fi-
nal disposition of 2011-1370. The parties are directed to
inform this court, within 21 days of the issuance of the
mandate in 2011-1370, concerning how they believe that
this appeal should proceed.
(2) A copy of this order shall be transmitted to the
merits panel in 2011-1370, to inform that panel of this
related appeal.
FoR THE CoURT
APR 2 `I 2012
/s/ J an Horbaly
Date J an Horba1y
C1erk --
cc: John M. Gur1ey, Esq.
Stephen A. Jones, Esq.
Renee A. Gerber, Esq.
° FILED
. . COURTOF APPEALS FUF|
88 U STHE FEDER!-ll ClRCU|T
APR 2 7 2012
JAN HORBAl.¥
CLEBK